PER CURIAM.
In view of several recent decisions of this court, the petitioners make a strong argument for the proposition that an affirmative defense was erroneously stricken from their answer. However, they cannot obtain relief by way of certiorari because there remains available to them a full, adequate and complete remedy through appeal after final judgment. Employers Fire Insurance Company v. Blanchard, 234 So.2d 381 (Fla. 2d DCA 1970); Marlowe v. Ferreira, 211 So.2d 228 (Fla. 2d DCA 1968).
Certiorari denied.
HOBSON, A.C.J., and GRIMES and OTT, JJ., concur.